Case 19-11095-CSS Doc27 Filed 05/15/19 Pageiof8

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

In re: ) Chapter 11
)
JRV GROUP USA L.P., a Delaware limited ) Case No.: 19-11095 (CSS)
partnership, | )
) Ref. Docket No. 6
Debtor. )

INTERIM ORDER (A) APPROVING THE DEBTOR’S PROPOSED
ADEQUATE ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES,
(B) PROHIBITING UTILITY COMPANIES FROM ALTERING, REFUSING,
OR DISCONTINUING SERVICES, (C) APPROVING THE DEBTOR’S
PROPOSED PROCEDURES FOR RESOLVING ADEQUATE ASSURANCE
REQUESTS, AND (D) GRANTING RELATED RELIEF

Upon the motion (the “Motion”)’ of the above-captioned debtor and debtor in
possession (collectively, the “Debtor”) for entry of an interim order (this “Interim Order’),
(a) approving the Debtor’s Proposed Adequate Assurance of payment for future utility services,
(b) prohibiting Utility Companies from altering, refusing, or discontinuing services,
(c) approving the Debtor’s proposed procedures for resolving Adequate Assurance Requests,
(d) granting related relief, and (e) scheduling a final hearing to consider approval of the Motion
on a final basis; all as more fully set forth in the Motion; and upon the First Day Declaration; and
this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the
Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding

 

' The Debtor’s last four digits of its taxpayer identification number are (5218). The headquarters and service
address for the above-captioned Debtor is 1945 Burgundy Place, Ontario, CA 91761.

* Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

DOCS_LA:321858.2 47430/001
Case 19-11095-CSS Doc27 Filed 05/15/19 Page 2of8

pursuant to 28 U.S.C. § 157(b)(2); and this Court having found that venue of this proceeding and
the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court
having found that the relief requested in the Motion is in the best interests of the Debtor’s estate,
its creditors, and other parties in interest; and this Court having found that the Debtor’s notice of
the Motion and opportunity for a hearing on the Motion were appropriate under the
circumstances and no other notice need be provided; and this Court having reviewed the Motion
and having heard the statements in support of the relief requested therein at a hearing before this
Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth
in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of
the proceedings had before this Court; and after due deliberation and sufficient cause appearing
therefor, it is HEREBY ORDERED THAT:
1. Subject to the Adequate Assurance Procedures, the Motion is granted on
an interim basis as set forth herein.
2. The final hearing (the “Final Hearing”) on the Motion shall be held on
6/20 , 2019, at4 :0°p.m., prevailing Eastern Time. Any objections or responses to entry
of a final order on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time, on
6/ 13 , 2019, and shall be served on: (i) the Debtor, JRV Group USA L.P., 1945 Burgundy
Place, Ontario, CA 91761, Attn: Andrew De Camara (ad@sherwoodpartners.com);
(ii) Sherwood Partners, Inc., 3945 Freedom Circle, Suite 560, Santa Clara, CA 95054, Attn.
Michael A. Maidy (mam@sherwoodpartners.com); (iii) proposed counsel for the Debtor, (a)

Pachulski Stang Zieh] & Jones LLP, 10100 Santa Monica Blvd., 13 Floor, Los Angeles, CA

DOCS_LA:321858.2 47430/001
 

 

Case 19-11095-CSS Doc27 Filed 05/15/19 Page 3of8

90067 Attn: Jeffrey W. Dulberg, Esq. (jdulberg@pszjlaw.com), and Robert M. Saunders, Esq.
(rsaunders@pszjlaw.com); (b) Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17"
Floor, Wilmington, DE 19899, Attn: Colin Robinson, Esq. (crobinson@pszjlaw.com); (iv) the
DIP Lender and the Prepetition Lenders, c/o BXV Partners LLC, 21 Little Falls Drive,
Wilmington, DE 19808, Attn: Mark Gottlieb (mark@bvxpartners.com); (v) counsel to the DIP
Lender and the Prepetition Lenders, Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New
York, NY 10019, Attn: George E. Zobitz, Esq. (jzobitz@cravath.com) and Paul L. Sandler, Esq.
(psandler@cravath.com) and Richards, Layton & Finger P.A., 920 North King Street,
Wilmington, DE 19801, Attn: Paul N. Heath, Esq. (heath@rlf.com) and Zachary I. Shapiro, Esq.
(shapiro@rlf.com) ; and (vi) the Office of The United States Trustee, 844 King Street, Suite
2207, Lockbox 35, Wilmington, Delaware 19801, Attn: Linda Casey, Esq.
(linda.casey@usdoj.gov) (collectively, the “Notice Parties”). In the event no objections to entry
of a final order on the Motion are timely received, this Court may enter such final order without
need for the Final Hearing.

3. The Debtor shall serve a copy of the Motion and this Interim Order on
each Utility Company listed on the Utility Services List (the “Served Utility Companies”) no
later than two business days after the date this Interim Order is entered and shall serve any
Utilities Companies added to the Utilities Services List (the “Additional Utilities Companies”)
with a copy of the Motion and this Interim Order, including the Adequate Assurance Procedures,

no later than two business days after any supplemental Utilities Services List is filed with this

DOCS_LA:321858.2 47430/001

 
 

 

Case 19-11095-CSS Doc27 Filed 05/15/19 Page 4of8

Court, and after such service such Additional Utilities Companies shall become Served Utilities
Companies.

4. No later than fifteen days after the date this Interim Order is entered, the
Debtor shall cause the Adequate Assurance Deposit to be deposited into a segregated account
and held in accordance with the Adequate Assurance Procedures. No liens will encumber the
Adequate Assurance Deposit or the segregated account; provided, however, that, for the
avoidance of doubt, to the extent any portion of the Adequate Assurance Deposit is released or
returned to the Debtor, pursuant to the terms of the Interim Order or Final Order, the liens that
previously encumbered the released or returned amounts shall continue to encumber such
amounts in accordance with the terms of the Interim Order or Final Order granting the Debtor’s
use of cash collateral.

5. The Adequate Assurance Deposit, together with the Debtor’s ability to pay
for future utility services in the ordinary course of business subject to the Adequate Assurance
Procedures, shall constitute adequate assurance of future payment as required by section 366 of
the Bankruptcy Code for all Served Utility Companies.

6. Until such time as the Court enters a final order on the Motion, all Served
Utility Companies are prohibited from altering, refusing, or discontinuing services on account of
any unpaid prepetition charges, the commencement of this chapter 11 case, or any perceived
inadequacy of the Proposed Adequate Assurance.

7. The following Adequate Assurance Procedures are hereby approved on an

interim basis:

DOCS_LA:321858.2 47430/001
Case 19-11095-CSS Doc27 Filed 05/15/19 Page 5of8

a. Any Utility Company that objects to the Debtor’s Proposed
Adequate Assurance must serve an Adequate Assurance Request on the Notice Parties.

b. Any Adequate Assurance Request must: (i) be made in
writing; (ii) identify the location for which Utility Services are provided; (iii) include a
summary of the Debtor’s payment history relevant to the affected account(s), including any
security deposits; and (iv) explain why the Utility Company believes the Proposed Adequate
Assurance is not sufficient adequate assurance of future payment.

Cc. The Debtor is authorized to resolve, in consultation with the
DIP Lender and the Prepetition Lenders, any Adequate Assurance Request by mutual
agreement with a Utility Company and without further order of the Court and, in connection
with any such agreement, in consultation with the DIP Lender and the Prepetition Lenders,
provide a Utility Company with alternative adequate assurance of payment, including cash
deposits, payments of prepetition balances, prepayments, or other forms of security, without
further order of the Court, if the Debtor, in consultation with the DIP Lender and the
Prepetition Lenders, believes such alternative assurance is reasonable.

d. If the Debtor, in consultation with the DIP Lender and the
Prepetition Lenders, is unable to consensually resolve an Adequate Assurance Request by
mutual agreement within 14 days of receipt of the Adequate Assurance Request, the Debtor
will seek a hearing with the Court (the “Determination Hearing”) at the next scheduled
omnibus hearing to determine the appropriate amount of adequate assurance required with

respect to such Adequate Assurance Request. Pending resolution of such Adequate

DOCS_LA:321858.2 47430/001
 

Case 19-11095-CSS Doc27 Filed 05/15/19 Page 6of8

Assurance Request at the Determination Hearing, the Utility Company shall be prohibited
from altering, refusing, or discontinuing services to the Debtor on account of unpaid charges
for prepetition services or on account of any objections to the Proposed Adequate Assurance.

e. The Served Utility Companies are prohibited from requiring
additional adequate assurance of payment other than pursuant to the Adequate Assurance
Procedures.

f. All Served Utility Companies who do not file an objection or
serve an Adequate Assurance Request shall be: (a) deemed to have received adequate
assurance of payment “satisfactory” to such Utility Company in compliance with section 366
of the Bankruptcy Code; and (b) forbidden to discontinue, alter, or refuse services to, or
discriminate against, the Debtor on account of any unpaid prepetition charges, or require
additional assurance of payment other than the Proposed Adequate Assurance.

g. The Debtor is authorized to remove any Utility Company from the
Utility Services List and add Additional Utilities Companies to the Utilities Services List, and
the Debtor shall add to or subtract from the Adequate Assurance Deposit an amount equal to one
half of the Debtor’s average monthly cost for each subsequently-added or removed Utility
Company in accordance with the terms of this Order. Any Additional Utility Company shall be
bound by the Adequate Assurance Procedures provided that the requisite Adequate Assurance
Deposit is made. For any Utility Company removed from the list, the Adequate Assurance
Deposit may only be reduced after fourteen (14) days’ written notice to a Served Utility

Company if no objection to such proposed reduction is filed by such Served Utility Company.

DOCS_LA:321858.2 47430/001
 

Case 19-11095-CSS Doc 27 Filed 05/15/19 Page 7of8

8. The Debtor’s service of the Motion upon the Utility Services List shall not
constitute an admission or concession that each such entity is a “utility” within the meaning of
section 366 of the Bankruptcy Code, and the Debtor reserves all rights and defenses with respect
thereto.

9. The banks and financial institutions on which checks were drawn or
electronic payment requests made in payment of the prepetition obligations approved herein are
authorized to receive, process, honor, and pay all such checks and electronic payment requests
when presented for payment, and all such banks and financial institutions are authorized to rely
on the Debtor’s designation of any particular check or electronic payment request as approved by
this Interim Order.

10. | Notwithstanding the relief granted herein and any actions taken hereunder,
nothing contained in the Motion or this Interim Order or any payment made pursuant to this
Interim Order shall constitute, nor is it intended to constitute, an admission as to the validity or
priority of any claim or lien against the Debtor, a waiver of the Debtor’s rights to subsequently
dispute such claim or lien, or the assumption or adoption of any agreement, contract, or lease
under section 365 of the Bankruptcy Code.

11. | The Debtor is authorized to issue postpetition checks, or to effect
postpetition fund transfer requests, in replacement of any checks or fund transfer requests that
are dishonored as a consequence of this chapter 11 case with respect to prepetition amounts

owed in connection with any Utility Services.

DOCS_LA:321858.2 47430/001
 

Case 19-11095-CSS Doc27 Filed 05/15/19 Page 8of8

12. The contents of the Motion satisfy the requirements of Bankruptcy Rule
6003(b).

13. Notice of the Motion satisfies the requirements of Bankruptcy Rule
6004(a).

14. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of
this Interim Order are immediately effective and enforceable upon its entry.

15. The Debtor is authorized to take all actions necessary to effectuate the
relief granted in this Interim Order in accordance with the Motion.

16. The Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation, interpretation, and enforcement of this Interim Order.

Dated: S/IS_—_, 2019 CYT Y™Y

CHIEF JUDGE CHRISTOPHER J. SONTCHI
UNITED STATES BANKRUPTCY JUDGE

DOCS_LA:321858.2 47430/001
